Citation Nr: 9906288	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral arm numbness.

2.  Entitlement to service connection for residuals of a 
claimed fracture of the fourth right toe.

3.  Entitlement to service connection for dental disability.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

5.  Entitlement to an increased (compensable) evaluation for 
plantar warts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1977 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  During the course of the appeal, service connection 
for tinnitus was granted by rating decision dated in June 
1997, and a noncompensable evaluation was assigned, effective 
October 1, 1994.  

With regard to the veteran's dental status, his claim has 
been construed by the RO as service connection for "dental 
work."  To the extent that he is claiming service connection 
for dental disability for the purpose of obtaining outpatient 
dental treatment, this matter will be addressed in the Remand 
at the end of the decision. 

Also, for reasons which will be set forth below, the matter 
of the veteran's entitlement to service connection for dental 
disabilities, and a compensable evaluation for plantar warts 
is being deferred pending additional development set forth in 
the Remand at the end of the decision. 


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
veteran has a disability manifested by bilateral arm 
numbness, which is related to his active service.  

2.  There is no competent evidence demonstrating that the 
veteran has residuals of a fracture of the fourth right toe 
which is related to his active service.

3.  The veteran has external hemorrhoids that are non-
thrombosed and not bleeding.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
manifested by bilateral arm numbness is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of a 
fracture of the fourth right toe is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a disability manifested by bilateral 
arm numbness and/or residuals of a fracture of the fourth 
right toe.  

The threshold question to be answered with regard to these 
claims is whether the veteran has presented evidence that 
they are well-grounded, that is, claims which are plausible 
and meritorious on their own or capable of substantiation.  
If he has not, his appeal must fail and the Board has no 
further duty to assist him with the development of his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Court has held that "where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit v. Brown, 5 Vet. App. at 93.  The 
Court has further held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
or incidents that result in a disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  A lay person is not competent to make a medical 
diagnosis which would relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Case law provides that, although a claim may not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).  In order for a claim to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes  of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its state, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is  present during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Disability Manifested by Bilateral Arm Numbness

A review of the service medical records reveals that the 
veteran was seen on several occasions in 1994 for complaints 
of numbness and tingling in the upper extremities.  He was 
accorded motor nerve conduction testing, sensory nerve 
conduction testing, and needle electromyogram examination at 
a VA medical center in June 1994.  It was noted there had 
been no history of injury.  On examination there was no 
muscle wasting.  Deep tendon reflexes were normal in both 
limbs.  It was reported that median and ulnar motor and 
sensory amplitudes, latencies, and conduction velocities were 
normal in both upper limbs.  Needle examination of the 
muscles of the left upper limb revealed no abnormalities.  
There was no electromyogram evidence of neuropathy in either 
upper limb and no evidence of radiculopathy in the left upper 
limb.

He was seen again in July 1994 complaining of numbness of the 
right arm.  Deep tendon reflexes and a neurological 
examination were again normal, with no motor or sensory 
deficit indicated.  The impression was "peripheral 
neuropathy--? secondary to current bed and pillow..."  He was 
to change his pillow and bed form.  If the symptoms persisted 
beyond August 15, 1994, he was to be referred to a 
neurologist.  He was again seen later in July 1994 
complaining of numbness of the upper arms of three months' 
duration.  He indicated he had not experienced trauma to the 
joints during the past three days.  On examination there were 
no motor, reflex or sensory abnormalities.  The impression 
was cervical spine irritation.  

In early August 1994 he was seen in a service department 
orthopedic clinic for followup on possible carpal tunnel 
syndrome.  He stated his symptoms had resolved.  The 
assessment was carpal tunnel syndrome resolved.

When he was accorded general medical examination by VA in 
July 1996, no complaints were expressed with regard to the 
upper extremities.  It was noted that the veteran dressed and 
undressed without difficulty.  There were no abnormalities 
identified regarding either upper extremity.  As noted above, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.  From 
a review of the records above, it appears that the veteran 
did indeed have pertinent complaints on periodic occasions 
during service, but he was accorded various studies and these 
studies did not identify the presence of a chronic disability 
involving either upper extremity.  In the absence of 
competent evidence of a current disability the claim is not 
well grounded.  Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999). 

Although the veteran is competent to testify as to his 
inservice experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses medical 
knowledge to render competent medical opinions.  

Service Connection for Residuals of a Fracture of the Fourth 
Right Toe

With regard to the claim for service connection for residuals 
of a fracture of the fourth right toe, the veteran expresses 
complaints of pain and numbness whenever the toe gets cold.  
He states that he injured the toe in service, but no X-rays 
were taken because he was told there was no treatment for a 
broken toe.  At the time of retirement examination in March 
1994, the veteran reported in his report of medical history 
that he had sustained a "broken toe and stitches" in November 
1991.  Examination at that time revealed that he had good 
health.  No abnormality of the fourth right toe was 
identified.

At the time of the general medical examination accorded by VA 
in July 1996, it was indicated that in 1990, the veteran 
incurred what he stated his physician thought was a fracture 
of the right fourth toe "when a car fell on the toe."  He 
reported the toe was not X-rayed at that time, but over the 
ensuing weeks the pain and swelling subsided.  He stated he 
had only occasional discomfort during cold and damp weather.  
He acknowledged he was able to do prolonged standing and 
walking.

On examination, the fourth right great toe was normal except 
for mild degenerative changes consistent with his age.  There 
was slight clawing of the toes, but he exhibited a full range 
of motion of the toe joints.  The fourth right toe was 
nontender with no deformity.  The pertinent examination 
impression was "residual fracture, right fourth toe."  The 
examiner stated that he would request X-ray studies of the 
toe.  The X-ray studies which were accomplished in July 1996 
did not show fracture, dislocation, or subluxation.  The 
examiner stated none of the other phalanges were fractured 
either.  It was indicated all metatarsophalangeal joints were 
normal.  No abnormalities were present in the metatarsal 
bones of the right foot.  The impression was no evidence of 
bone or joint disease of the right foot.

While there was a suspicion that the veteran might have 
fractured the fourth toe of the right foot in service, an 
X-ray study of the foot accomplished by VA in July 1996 
showed no evidence of bone or joint disease of the fourth 
toe, or the right foot, for that matter.  It was specifically 
indicated that the study did not show fracture, dislocation, 
or subluxation.  As noted elsewhere in this decision, in the 
absence of proof of a present disability, the claim is not 
well grounded and must be denied.  

While the veteran is competent to testify as to whether or 
not he injured his right fourth toe in service, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinion on medical diagnoses or causation competent.  
Accordingly, the veteran would not be competent to relate the 
inservice injury to a current disability, or to diagnose a 
current disability.

Entitlement to a Compensable Evaluation for Hemorrhoids.

The claim for a compensable evaluation for hemorrhoids is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  All relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist rendered by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined where the application 
of VA's schedule for rating disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.114.  Separate diagnostic codes 
identify the various disabilities. 

Consideration of the whole recorded history is necessary so 
that a rating accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2; Payton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

In this case, a review of the service records shows that on 
one occasion in August 1993, the veteran was seen for a 
complaint of hemorrhoids.  Protruding, external hemorrhoids 
were observed at 3 o'clock.  There was no bleeding, 
emphysema, or clotting.  The assessment was an inflamed 
hemorrhoid.

At the time of separation examination in March 1994, he 
denied ever having had or having any rectal disease.  Digital 
rectal examination showed no masses.  

By rating decision dated in July 1995, service connection for 
hemorrhoids was granted and a noncompensable evaluation was 
assigned, effective October 1, 1994.  

When the veteran was accorded a general medical examination 
by VA in July 1996, he indicated that although hemorrhoids 
had been a recurrent problem, he had not had any recently.  
He stated that in the past he had had slight bleeding.  He 
reported that hemorrhoids responded to Preparation H.  

On examination, external hemorrhoids were observed.  They 
were nonthrombosed and were not bleeding.  The pertinent 
examination impression was external hemorrhoids.  

The disability has been rated under the provisions of 
Diagnostic Code 7336.  A noncompensable evaluation is for 
assignment when there are external or internal hemorrhoids 
which are mild to moderate.  A 10 percent evaluation is 
provided when the hemorrhoids are large with thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The maximum rating of 20 percent is 
provided when there are hemorrhoids with excessive bleeding 
and with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Code 7336.

In review of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for the veteran's service-connected 
hemorrhoids.  The recent examination indicated that while he 
had external hemorrhoids, they were not thrombosed and there 
was no bleeding shown.  The recent evidence has not shown an 
indication of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, which would warrant a compensable evaluation.  
Accordingly, a compensable rating is not in order for the 
veteran's hemorrhoids at this time.  


ORDER

Service connection for a disability manifested by bilateral 
arm numbness is denied.

Service connection for residuals of a fracture of the fourth 
right toe is denied.

A compensable evaluation for hemorrhoids is denied.


REMAND

The provisions of 38 C.F.R. § 17.160 (1998) provide that when 
a detailed report of dental examination is essential for 
benefits, dental examinations may be authorized.  One of the 
class of claimants for whom such examinations are authorized, 
consists of those requiring examination to determine whether 
the dental disability is service connected.  The veteran's 
service medical records show that he received treatment for a 
number of dental conditions including broken teeth, and that 
on one occasion he reported that his jaw was not in proper 
alignment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.160 or § 
17.161.  38 C.F.R. § 4.149 (1998).

The RO has considered whether service connection is warranted 
for a compensable dental disability.  However, there is no 
indication in the claims folder that it has considered his 
eligibility for service connection for a non-compensable 
dental disability.

A veteran who has a service-connected, noncompensable dental 
condition or disability may, under certain specified 
conditions, utilize outpatient dental services and treatment. 
38 U.S.C. § 1712(b)(1)(B); see also 38 C.F.R. § 17.161(b)(1), 
(2) (formerly 38 C.F.R. § 17.123(b)(1), (2)). The regulation 
characterizes such eligibility as "Class II" eligibility. 
Ibid.  To be entitled to Class II eligibility, the dental 
condition or disability must be "shown to have been in 
existence at [the] time of discharge or release from active 
service," and, for veterans discharged after September 30, 
1981:

(A) [The veteran must have been] 
discharged or released, under conditions 
other than dishonorable, from a period of 
active military, naval or air service of 
not less than 180 days[;]

 (B) Application for treatment [must be] 
made within 90 days after such discharge 
or release[; and]

(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90 day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and

 (D) [VA] dental examination [must be] 
completed within 6 months after discharge 
or release, unless delayed through no 
fault of the veteran.

38 C.F.R. § 17.161(b)(2)(i); see also 38 U.S.C. § 
1712(b)(1)(B) 38 C.F.R. § 17.123(b)(1)(i) (regulation which 
applies to veterans discharged after September 30, 1981).

 Class II-eligible veterans are entitled to "any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition." 38 C.F.R. 
§ 17.161 (b).

The RO has not afforded the veteran a dental examination, nor 
has it determined whether he is eligible for Class II dental 
treatment.  Generally a claim for service connection for a 
dental disability will be construed as a claim for outpatient 
treatment.  See Woodson v. Brown, 8 Vet. App. 352 (1995) 
aff'd 87 F.3d 1304 (Fed. Cir. 1996).  In the instant case the 
veteran has requested such treatment.

The veteran does not appear to have been provided with a 
written explanation as to the time limit filing an 
application for Class II dental treatment.  38 U.S.C.A. 
§ 1712(a)(2) (West 1991).  If there is no explanation or 
certification of record, the 90-day time limit is not 
considered to have begun.  Mays v. Brown, 5 Vet. App. 302 
(1993). 

With regards to the claim for a compensable evaluation for 
plantar warts, the veteran indicated at the time of his July 
1996 examination that he was being seen by a podiatrist at 
Luke Air Force Base.  The records of treatment at that 
facility are not in the claims folder.  The examination which 
the veteran was accorded in 1996 revealed the presence of two 
plantar warts on the right heel and one on the left foot.  
There was no indication as to their functional impact and the 
undersigned is of the opinion that the July 1996 examination 
is not fully responsive to the rating criteria for plantar 
warts as set forth in Diagnostic Code 7806 or any other 
relevant code for rating unlisted conditions such as plantar 
warts.

In view of the foregoing, further appellate consideration 
will be deferred and this portion of the case is REMANDED to 
the RO for the following:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers from which he has 
received treatment for plantar warts or 
dental disability since service.  The RO 
should take all appropriate steps to 
associate any reports of treatment with 
the claims folder, including the reports 
of treatment provided at Luke Air Force 
Base.

2.  Thereafter, if deemed advisable, the 
veteran should be accorded a VA podiatry 
examination to determine the current 
nature and extent of his service-
connected plantar warts.  It is 
imperative that the examiner view the 
entire claims folder prior to the 
examination.  The examiner should provide 
an opinion as to the severity of the 
veteran's plantar warts and their impact 
on his ability to function.  

3.  The RO should afford the veteran a 
detailed VA dental examination to 
determine the extent of current dental 
disability, and determine whether any 
current dental disability is service 
connected.  The examiner, should, if 
possible, express an opinion as to 
whether it was as likely as not that any 
current dental disability had its onset 
during service.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the 
veteran's claim for service connection 
for a dental disability, including 
consideration of his eligibility for 
Class II outpatient dental treatment.  

6.  The RO should also take adjudicatory 
action as to whether the veteran is 
entitled to a compensable rating for his 
plantar warts.  If not, consideration 
should also be given by the RO to the 
provisions of 38 C.F.R. § 3.324 (1998) 
pertaining to multiple noncompensable 
service-connected disabilities.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case 
and be afforded an appropriate amount of time in which to 
respond.  Then, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  The veteran need take 
no further action until he is so notified.  He and his 
representative are free to furnish additional evidence and 
argument while the case is in REMAND status.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

